DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 12/04/2020.
3.	The IDSs submitted on 03/08/2021 and 05/23/2022 are considered and entered into the file.
Specification
4.	The disclosure is objected to because of the following informalities:  in paragraph 0065 “the robot engine 341” should be written  as -- the robot engine 321--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nychis et al (US 2016/0259717 A1).
Nychis et al (“Nychis” )  is directed to software robots for programmatically controlling computer programs to perform tasks
As per claim 1,  Nychis  discloses a method implemented by a robot engine stored as program code on a memory of a system, the program code being executed by at least one processor of the system, the at least one processor being communicatively coupled to the memory within the system, ([0146] In some embodiments, a software robot may be stored on the computing device executing process 1000 (e.g., computing device 2210 described with reference to FIG. 22), the method comprising:
 initiating, by one or more robotic process automations of the robot engine, a guided operation of a platform presented by the system ([0321] Process 2100 begins at act 2102, where a software robot for performing a task is accessed. [0319] FIG. 20B is a diagram of an illustrative interface 2010 that may be used for presenting contextual information to a user, in embodiments where the contextual information generated during performance of a sequence of actions includes a visual record of information shown on a display during performance of at least some of the actions in the sequence. Also see  [0316]).  
monitoring, by the one or more robotic process automations, the guided operation to observe an interaction with the platform or to receive a direct input by the robot engine ([0002] monitoring software robots that programmatically control one or more computer program(s) to perform a task via an object hierarchy that provides a representation of graphical user interface (GUI) elements of the computer program(s) being controlled); also see [0009, 0079, 0348]);
and executing, by the one or more robotic process automations, at least one backend operation with respect to the interaction or the direct input ([0007]accessing a software robot computer program for controlling at least one application program to perform a task including a first sub-task to be performed by a first application program executing on a first computing device external to the controller; [0067] FIG. 24 is a flowchart of an illustrative process for using a software robot to control multiple application programs, executing on different physical devices and/or different virtual machines, to perform a task, in accordance with some embodiments of the technology described herein).

As per claim 2, Nychis further discloses that the method of claim 1 comprising: causing, by the robot engine, a transition within the system from the platform to a second platform presented by the system with respect to the interaction or the direct input ([0379] Process 2400 begins at act 2402 that involves accessing a software robot used to control multiple application programs to perform a task including a first sub-task to be performed by a first application program and a second sub-task to be performed by a second application program. The first and second application programs may be executing on different physical computing devices and/or different virtual machines. Also see [0350]).

As per claim 3, Nychis further discloses that the method of claim 1 comprising: varying, by the one or more robotic process automations of the robot engine, the guided operation to an alternative path in response to the interaction or the direct input (see claim 1, controlling the first application program to perform a first action in the sequence of actions using the first portion of the object hierarchy; refreshing a portion of the object hierarchy according to any changes in the active GUI elements after the first action is performed; [0009, 0175, 0216]).

As per claim 4, Nychis further discloses that the method of claim 1, wherein the guided operation comprises an integrated robotic process automation-based automation solution with contextual assistance to a user for navigating through the platform and corresponding user interfaces and documentation ([0319] FIG. 20B is a diagram of an illustrative interface 2010 that may be used for presenting contextual information to a user, in embodiments where the contextual information generated during performance of a sequence of actions includes a visual record of information shown on a display during performance of at least some of the actions in the sequence. Also see [0315-0316 and 0320]).

As per claim 5, Nychis further discloses that the  method of claim 1, wherein the interaction comprises a user input by a user into the platform ([0179] For example, an object in the object hierarchy may control an active GUI element of an application program via a native interface, provided by the operating system, for controlling GUI elements of applications whose user interfaces are built using the native GUI application library of the operating system.  [0111] For example, FIG. 5D shows an illustrative hierarchy 530 that includes multiple objects corresponding to GUI elements of application programs that are implemented using different GUI application libraries).

As per claim 6, Nychis further discloses that the  method of claim 1, wherein the direct input comprises a user input by a user into the robot engine ([0209] software robot 1200 is a computer program containing instructions that, when executed, launches an Internet browser (e.g., as a result of executing instruction 1202), causes the Internet browser to navigate to a homepage (e.g., as a result of executing instruction 1204), launch a JAVA application (e.g., as a result of executing instruction 1206), and click a button in the graphical user interface of the JAVA application (e.g., as a result of executing instruction 1208, see Fig. 12a).

As per claim 7, Nychis further discloses that the method of claim 1, wherein the backend operation comprises an operation that is independent of the guided operation ([0333] the performance information may be gathered at each computing device executing one or more software robots. The performance information may be stored at the computing device at which it as gathered, analyzed at the computing device at which it was gathered, and/or sent (e.g., in real-time) to another device (e.g., a server configured to receive performance data from multiple other devices) to be stored and/or analyzed).

As per claim 8, Nychis further discloses that the  method of claim 1, wherein the guided operation is one of a set of guided operations for a plurality of platforms of the system, and wherein the platform is one of the plurality of platforms of the system ([0321] Process 2100 begins at act 2102, where a software robot for performing a task is accessed. The task may include a sequence of actions performed by one or more computer programs. Also see [0316]).

As per claim 9, Nychis further discloses that the  method of claim 1, wherein the robot engine executing a general monitoring of the computing system to detect a user action and to initiate the guided operation based on the user action ([0005] identifying, using the software robot computer program, a first action to perform in furtherance of the first sub-task ; [0007] identifying, using the software robot computer program, a first action to perform in furtherance of the first sub-task; and providing an indication to the first computing device to control the first application program to at least partially perform the first action).

As per claim 10, Nychis further discloses that the  method of claim 1, wherein the platform comprises at least one of an application, a browser application, a proprietary software, a file system, media, and a system resource ([0321] Process 2100 begins at act 2102, where a software robot for performing a task is accessed; that is, a software platform executing the software robot, also see [0332]).

 	As per claims 11-20, , Nychis further discloses the climed languages of these system claims as given to the method claims 1-10, respectively. Thus, the system claims are also rejected under the same rationales/citations given to the method claims.  


CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
 US 20200090150 A1 [0002] Embodiments are directed to systems and methods for bot-based automated invoicing and collection.
US 20220083330 A1  [0011] Provided herein are system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for automatically generating and delivering electronic documentation, including interactive documentation, based on robotic process automation (RPA) data associated with an RPA bot.
US 20150215350 A1 is directed to system and method for distributed virtual assistant platforms.
US 11,075,794 B2 is directed to live monitoring to trigger automation in servicing.

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and  the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173